Citation Nr: 0729757	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death. 

2. Entitlement to service connection for heart attack with 
bypass surgery, cerebral vascular accident, seizure attack, 
Parkinson's disease, and protein S deficiency claimed as 
secondary to service-connected disability of essential 
tremors for purposes of accrued benefits. 

3. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318. 

4. Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.



REPRESENTATION

Appellant represented by:	James W. Keeter, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1978 to September 
1981.  He died in September 2002.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 2002 and February 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the October 2002 rating 
decision, the RO denied entitlement to service connection for 
heart attack with bypass surgery, cerebral vascular accident, 
seizure attack, Parkinson's disease, and protein S deficiency 
as secondary to service-connected essential tremors.  The RO 
also denied service connection for the cause of the veteran's 
death and entitlement to accrued benefits.  In February 2003, 
the RO denied entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318. 


FINDINGS OF FACT

1. The veteran's death certificate indicates that he died in 
September 2002, and lists the cause of death as 
cardiopulmonary insufficiency, due to status epilepticus, due 
to acute myocardial infarction, due to acute renal failure.
2. At the time of the veteran's death, service connection was 
in effect for essential tremors, rated 30 percent disabling; 
and residuals of a fracture to the right foot, rated 
noncompensably disabling. The combined evaluation was 30 
percent.

3. The veteran's service-connected essential tremors and 
residuals of a fracture to the right foot did not cause or 
substantially contribute to his death from cardiopulmonary 
insufficiency, due to status epilepticus, due to acute 
myocardial infarction, due to acute renal failure; nor were 
the aforementioned medical conditions which caused the 
veteran's death related to service.  

4. The veteran's heart attack with bypass surgery, cerebral 
vascular accident, seizure attack, Parkinson's disease, and 
protein S deficiency did not first manifest in service, and 
are not causally related or aggravated by his service-
connected essential tremors.

5. The veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not rated 
totally disabled continuously for more than five years from 
the date of discharge from service; nor was he a former 
prisoner of war.


CONCLUSIONS OF LAW

1. The criteria for establishment of service connection for 
the cause of the veteran's death have not been met. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.310, 3.312 
(2006). 

2. The criteria for establishment of service connection for 
heart attack with bypass surgery, cerebral vascular accident, 
seizure attack, Parkinson's disease, and protein S deficiency 
secondary to service-connected disability of essential 
tremors, for purposes of accrued benefits have not been met. 
38 U.S.C.A. §§ 1131, 1137, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

3. The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2006).

4. The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met. 38 
U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death, namely cardiopulmonary 
insufficiency, due to status epilepticus, due to acute 
myocardial infarction, due to acute renal failure. At the 
time of death, service connection was in effect for essential 
tremors and residuals of a right foot fracture.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death. See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. For a service-
connected disability to be the cause of death it must singly 
or with some other condition be the immediate or underlying 
cause; or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310 (2002); 38 C.F.R. § 3.312 
(2006); Lathan v. Brown, 7 Vet. App. 359 (1995).  In order to 
prevail on the issue of service connection for cause of death 
there must be: (1) evidence of death; (2) medical evidence of 
in-service disease or injury or a service-connected 
disability; and (3) medical evidence of a nexus between an 
in-service injury or disease, or a service-connected 
disability, and the veteran's death. Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

The medical evidence does not show that the veteran's 
essential tremors or his right foot disability directly 
caused his death. Therefore, the question that remains is 
whether service connection could have been established for 
any of the disorders named responsible for the veteran's 
death. 

In order to establish direct service connection, three 
elements must be established.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303 (2006).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

In addition, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006). Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc) Where proximate causation of the 
underlying nonservice-connected disability is not shown, 
secondary service connection may still be established for 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability or 
disabilities. See Allen, supra. 

The veteran's service medical records are negative for 
treatment of symptoms, or a diagnosis of, cardiopulmonary 
insufficiency, status epilepticus, acute myocardial 
infarction, or acute renal failure.  There were no 
manifestations during the first year after service of 
epilepsy, cardiovascular-renal disease, or hemorrhage or 
thrombosis of the brain, such as would support presumptive 
service incurrence under 38 U.S.C.A. § 1137 and 38 C.F.R. 
§ 3.309.  Further, there is no medical opinion of record 
which relates the aforementioned conditions to either an 
injury or disease in active service or to the veteran's 
service-connected essential tremors or residuals of right 
foot fracture. In addition, there is no medical opinion of 
record which indicates the veteran's service-connected 
disabilities either caused or substantially contributed to 
his death.  

The Board has carefully reviewed the record in depth and it 
has been unable to identify a basis upon which the claim for 
service connection for the cause of the veteran's death may 
be granted. There is no medical evidence of record which 
indicates the veteran's cardiopulmonary insufficiency, status 
epilepticus, acute myocardial infarction, or acute renal 
failure either manifested during service or is related to 
service.  Similarly, there is no medical opinion which 
indicates the veteran's service-connected essential tremors 
or residuals of right foot fracture caused or aggravated the 
medical conditions that ultimately caused his death. The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Service Connection on Secondary Basis for Accrued Benefits 
Purposes

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
at the time of death shall be paid to the surviving spouse.  
In order to be eligible for accrued benefits, the claim for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000, as amended by the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104(a), 117 Stat. 2651 (December 16, 
2003).  The entitlement of the accrued benefits claimant is 
derived from the veteran's entitlement, and the accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994). 
The appellant, the veteran's widow, seeks service connection 
for heart attack with bypass surgery, cerebral vascular 
accident, seizure attack, Parkinson's disease, and protein S 
deficiency for purposes of accrued benefits. The appellant 
contends that the aforementioned medical conditions are 
secondary to the veteran's service-connected essential 
tremors. 

In February 2002, the veteran submitted a claim for service 
connection for residuals of a heart attack which required a 
single bypass, residuals of a stroke, and residuals of a 
seizure attack. The veteran died in September 2002, and the 
appellant filed her claim in September 2002. Thus, a timely 
filed claim for service connection on a secondary basis for 
purposes of accrued benefits has been submitted.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits. As will be 
explained below, service connection for heart attack with 
bypass surgery, cerebral vascular accident, seizure attack, 
Parkinson's disease, and protein S deficiency was not 
warranted. As such, there were no unpaid benefits to which 
the veteran was entitled to at the time of his death.

Parkinson's disease and protein S deficiency
At the time of the veteran's death, there were three pending 
claims. These claims were entitlement to service connection 
for a heart attack, residuals of a stroke, and residuals of a 
seizure attack as secondary to the veteran's service-
connected nervous condition.  There was no claim pending for 
service connection for Parkinson's disease or a protein S 
deficiency on either a direct or secondary basis.  A 
consequence of the derivative nature of a surviving spouse's 
claim for entitlement to a veteran's accrued benefits is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to base 
his or her own application. Jones v. West, 136 F.3d 1296, 
1300 (Fed. Cir. 1996).


Heart attack, residuals of stroke, and residuals of a seizure 
attack
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 38 C.F.R. § 3.310(a); Allen v Brown, 7 Vet. App. 
439 (1995) (en banc).

In October 2001 the veteran was hospitalized for an isolated 
seizure. September 2001 VA medical records reflect a 
diagnosis of coronary artery disease status post myocardial 
infarction in 1989 with single vessel coronary artery bypass 
graft. The veteran was hospitalized in December 2000 after 
sustaining a right anterior middle cerebral artery infarct, 
or right-sided stroke. Thus, the evidence of record confirms 
the existence of residuals of heart attack, residuals of 
stroke, and residuals of seizure attack disabilities at the 
time of the veteran's death.  

The second element which must be satisfied is whether the 
medical evidence demonstrates that the claimed disability was 
caused or aggravated by a service-connected disability.  In 
this regard, the appellant's claim must fail, as there is no 
medical opinion of record which indicates the veteran's 
service-connected essential tremors caused or aggravated the 
claimed conditions; to include a heart attack, residuals of a 
stroke, and residuals of a seizure attack.

Based on the foregoing, the overall weight of the evidence is 
against a finding of service connection for a heart attack, 
residuals of a stroke, and residuals of a seizure attack 
either caused or aggravated by the veteran's service-
connected essential tremors.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that the 
veteran's death was not the result of willful misconduct, and 
at the time of death, the veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: that the veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or that the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2006).

In this case, the veteran's service-connected disabilities 
carried a combined rating of 30 percent effective from 
October 1, 1981. That rating continued until his death in 
September 2002, roughly twenty-one years later. Therefore, 
his service-connected disabilities cannot be said to have 
been continuously rated by VA to be totally disabling for a 
period of ten years or more immediately preceding his death. 
Nor were the veteran's disabilities continuously rated 
totally disabling for a period more than 5 years from the 
date of discharge from service. Lastly, the veteran was not a 
former prisoner of war. As such, benefits are not warranted 
under 38 U.S.C.A. § 1318. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


Eligibility for DEA under 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including, that a permanent 
total service-connected disability have been in existence at 
the date of the veteran's death, or that the veteran died as 
a result of a service-connected disability. 38 C.F.R. §§ 
3.807(a), 21.3020 (2006). As discussed above, service 
connection for the cause of the veteran's death is denied. 
Accordingly, as a matter of law, entitlement to dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code is also denied.

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the appellant 
of the evidence needed to substantiate her claim, the RO 
notified her of the information and evidence needed to 
establish entitlement to service connection for service-
connected death benefits in correspondence dated October 
2002.  The aforementioned notice informed the appellant of 
the evidence she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  Because the benefits sought have 
been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the appellant in 
obtaining evidence in support of her claim, the RO obtained 
the veteran's service, private, and VA medical records. The 
appellant requested a ninety day extension to submit 
additional evidence in September 2004.  The additional 
evidence was not received by VA and the claim was 
readjudicated in April 2007.  The appellant has not indicated 
the existence of any other evidence that is relevant to this 
appeal.  Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim. 



ORDER

1. Entitlement to service connection for the cause of the 
veteran's death is denied. 

2. Entitlement to service connection for heart attack with 
bypass surgery, cerebral vascular accident, seizure attack, 
Parkinson's disease, and protein S deficiency claimed as 
secondary to service-connected disability of essential 
tremors for purposes of accrued benefits is denied. 

3. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied. 

4. Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


